Citation Nr: 9903623	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an earlier effective date for an increased 
evaluation for chronic sinusitis prior to February 10, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from December 1953 to August 
1957.

The issue as to entitlement to service connection for 
bilateral hearing loss arises before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hearing loss.  As to the issue 
of entitlement to an earlier effective date, this matter 
arises before the Board from an August 1997 rating decision 
that increased the evaluation for the veteran's sinusitis to 
30 percent effective from February 1997.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between current bilateral hearing loss disability 
and his period of service.

2.  The evidence reflects that from December 27, 1996, there 
was an ascertainable increase in the symptomatology related 
to the veteran's service-connected sinusitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  An effective date of December 27, 1996 for the assignment 
of 30 percent disability rating for service-connected 
sinusitis is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Pertinent Law and Regulations

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Entitlement to service connection for hearing impairment is 
subject to other requirements under 38 C.F.R. § 3.385 (1997).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Veterans Appeals (Court) has held 
that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  The Court has further held that the second 
and third elements of a well grounded claim for service 
connection can also be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by (a) evidence that a condition was "noted" during 
service or an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  If the determinative issue 
turns on the particular factual circumstances, for example, 
whether a particular injury occurred, lay testimony will 
suffice to establish a well grounded claim as long as the 
other elements are satisfied.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

A well grounded claim is a meritorious claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The claim need not be conclusive; however, the allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board notes 
that for the sole purpose of determining whether a case is 
well grounded, the corroborating evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  However, a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

The effective date of an evaluation or a claim for increase 
is the date of receipt of that claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2) (1998).

The general rating formula for sinusitis falls within 
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  For 
chronic frontal sinusitis, a rating of 30 percent is allowed 
upon demonstrating three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks), antibiotic treatment, or, more than six weeks non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (1998).  In order to 
warrant the next higher and maximum rating of 50 percent, the 
veteran must show radical surgery followed by chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  

II. Factual Background

Service connection 

The veteran's service medical records include an examination 
at enlistment dated in December 1953 and an examination at 
separation dated in August 1957 that report hearing as normal 
at 15/15 bilaterally.  Otherwise, the veteran's service 
medical records are negative for any findings or complaints 
related to hearing loss.  Thereafter, a review of the record 
reveals a VA examination conducted in January 1998.  The 
results of that examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
30
25
LEFT
N/A`
25
40
50
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

There are no further pertinent data of record.

Earlier Effective Date 

A review of the record reveals that the RO granted service 
connection for sinusitis in a rating decision dated in March 
1958, and assigned a 10 percent evaluation effective from 
September 1957.  Of record at that time were the veteran's 
service medical records that included an entry dated in 
September 1955, which noted that the veteran was treated for 
severe frontal sinusitis on the right side.  An x-ray study 
conducted contemporaneously confirmed acute sinusitis.

Thereafter, in October 1995, the veteran claimed increased 
symptomatology related to his sinusitis and requested an 
increased evaluation.  Private medical outpatient records for 
treatment generally dated from 1995 to 1996 include 
references to long-term sinus problems, by history.  In 
particular, a report dated in March 1996 notes possible 
chronic sinusitis.  The 10 percent rating was confirmed by 
rating action of February 1996.  

The veteran requested an increase in the rating assigned in a 
statement in March 1997.  Evidence added to the record 
includes a private physician's statement dated in December 
1996, which reports that the veteran had been experiencing 
increased symptoms of sinus congestion.  Thereafter, a 
hospitalization report for admission in January 1997 recites 
the veteran's history with respect to chronic sinusitis, and 
notes that the veteran became ill with increased symptoms.  
The evaluator reported that a CT scan of the sinuses 
demonstrated substantial abnormalities.  

A January 1997 examination by an otolaryngologist revealed 
the veteran's long history of sinus troubles.  The physician 
reported the presence of chronic rhinosinusitis with polyps 
in both middle meatuses on nasal endoscopy examination.  An 
examination conducted in February 1997 noted tenderness over 
the sinuses; the physician rendered a diagnosis of pneumonia 
with underlying bronchiectasis and underlying bronchospasm 
all due to paranasal sinuses.  Subsequently, the veteran was 
hospitalized for pneumonia and sinusitis, in pertinent part, 
as reflected in a discharge summary dated in February 1997.


III.	Analysis

Service Connection

With regard to the issue of entitlement to service connection 
for the veteran's bilateral hearing loss, the evidence in 
this case does not demonstrate that the veteran's current 
hearing loss is related to his period of service in any way.  
Specifically, the record does not contain any medical 
evidence of a nexus between any incidents or diseases related 
to hearing loss coincident with the veteran's period of 
active service.  As stated above, upon presentation of 
competent evidence to establish a nexus between his current 
disability and evidence of injury, incident, or disease that 
occurred during his period of service, the veteran will 
establish a well grounded claim.  Alternatively, if the 
veteran does not produce competent evidence of current 
disability causally linked to an inservice incurrence, his 
claim necessarily fails.  Caluza at 506.

In this case, the evidence of record does not support current 
disability causally linked to service in any manner.  As 
noted above, with respect to examinations conducted in 
December 1953 and in August 1957, the reports state that the 
veteran's hearing was normal at 15/15 bilaterally.  Further, 
there is no mention, or any notation, in examination reports 
of any treatment or diagnosis related to hearing loss during 
the veteran's period of service.  Additionally, the veteran's 
service medical records are void of complaints or findings 
related in any way to hearing loss.  Thus, the veteran has 
not provided evidence of inservice incident or event related 
to hearing impairment, and in this respect, has not 
established a well grounded claim.

Furthermore, the veteran did not submit evidence of hearing 
loss manifested within the one-year presumptive period.  As 
stated above, in addition to service connection on a direct 
basis, service connection may also be allowed on a 
presumptive basis for hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Competent 
evidence to demonstrate disability means medical evidence, 
and not merely lay testimony.  Grottveit v. Brown, 5 Vet. 
App.  91, 93 (1993). Id.  The Board notes that the veteran 
has not provided evidence of medical expertise or 
qualifications so as to render an opinion as to diagnosis or 
causation medically competent.  Thus, his statements that he 
had chronic ear problems in service and that after service, 
he was treated for the same hearing problems, constitute lay 
testimony, and as such, are not competent evidence sufficient 
to establish a well grounded claim.  In fact, the evidence of 
record does not corroborate the veteran's statement, because 
there is no evidence to show that the veteran underwent post-
service hearing evaluations at anytime before January 1998.  
In this regard, therefore, the veteran has not met his 
statutory burden to establish a well grounded claim.  
38 U.S.C.A. § 5107(a). 

Furthermore, even if the veteran demonstrated an inservice 
incident, he has not shown evidence of a nexus between such 
injury and current disability.  As with medical diagnosis, 
where an issue involves questions of whether current 
disability is related to service, the veteran must present 
competent medical evidence.  Grottveit at 93.  Absent such 
evidence, the veteran's claim necessarily fails.  Caluza at 
506.  In the present case, the veteran's record does not 
reflect any cognizable evidence of a relationship between an 
inservice injury and current disability.  In this vein, the 
veteran's statements that his hearing loss is due to acoustic 
trauma does not constitute competent evidence in that medical 
evidence is required to establish a nexus.  Grottveit at 93.  
Thus, the veteran's claim in this respect fails. 

The Board notes that for the sole purpose of determining 
whether a case is well-grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, in the present case, overall, the veteran 
has not provided any pertinent treatment records to 
substantiate his service connection claim.  Further, as 
stated earlier, he has not provided evidence of inservice 
injury or disease to show a nexus between his current 
bilateral hearing loss and his period of active service.  
Thus, the Board concludes that the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
is not well grounded and must be denied.


Earlier Effective Date

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claims are well 
grounded, the Board finds that his claim is plausible, and 
thus, well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.

As stated above, the veteran initially was granted service 
connection for his sinusitis disorder in a rating decision 
dated in March 1958, and was assigned a 10 percent evaluation 
effective from September 1957.  Subsequent to that rating 
decision, the 10 percent assigned remained in effect until 
the rating decision dated in August 1997, at which time, the 
veteran was increased to 30 percent effective from February 
1997.  The Board recognizes that the veteran submitted his 
most recent claim for an increased rating for his sinusitis 
in March 1997.  At that time, the veteran reported that he 
had been experiencing sinus drainage over the past several 
years, that, on several occasions, culminated in bouts with 
pneumonia.  Based on his increased symptomatology, the 
veteran contends that he is entitled to an effective date 
prior to February 10, 1997 for an increased evaluation for 
his sinusitis.  

Essentially, the veteran argues that his evaluation should 
have been increased from the time in which he claimed 
increased symptomatology referable to his sinusitis in his 
claim dated in October 1995.  As noted above, the effective 
date of an award of increased compensation is the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date.  38 C.F.R. § 3.400(o)(2).  
Furthermore, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See Quarles v. Derwinski, 3 Vet.App. 
129, 135 (1992).

As to the veteran's assertions that he filed a claim in 
October 1995 for an increased rating related to his 
sinusitis, the Board does not doubt his assertions.  However, 
at that time, the veteran did not provide any evidence of 
ongoing or increased symptomatology referable to his 
sinusitis.  The treatment records of 1995 and 1996, cited by 
the veteran, reflect a history of sinusitis but do not 
reflect active symptomatology warranting a higher evaluation.  
Thus, an increase in his disability was not "ascertainable" 
within one year of that claim.  38 C.F.R. § 3.400(o)(2).  

The Board acknowledges that the veteran did submit evidence 
of an increase in his disability in December 1996 through a 
private physician's statement that noted increased complaints 
of sinus congestion.  Further, directly thereafter, the 
veteran presented a report from a CT scan of the sinuses, in 
which the physician rendered an impression of chronic 
bilaterally hypoplastic maxillary sinuses, and sinusitis 
involving the right frontal sinus, partially hypoplastic and 
irregular in appearance.  Following this report, in February 
1997, the veteran underwent a surgical procedure related to 
his sinusitis.  Thus, the veteran has presented evidence of 
increased symptomatology associated with chronic sinusitis as 
of December 1996.

After careful review of the record and consideration of the 
veteran's claim, the Board has determined that an effective 
date prior to February 10, 1997 is warranted.  Analysis of 
the case shows that on December 27, 1996, the veteran sought 
treatment for complaints related to his sinusitis as noted in 
the aforementioned physician's statement.  As indicated 
earlier, the applicable regulation provides that the 
effective date for the award of an increased evaluation will 
be the earliest date as of which it is factually 
"ascertainable" that an increase in disability had 
occurred, in this case, December 27, 1996, if the claim is 
received within one year from such date.  Thus, in light of 
the above, and in recognition that the veteran submitted a 
claim dated in March 1997, well within one year from 
submission of relevant medical evidence, the Board concludes 
that this veteran is entitled to an effective date for a 30 
percent evaluation from December 1996.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

An effective date of December 27, 1996 for the award of a 30 
percent evaluation for service-connected sinusitis is 
granted, subject to those regulations governing the award of 
monetary benefits.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


